ON REHEARING. Kirby, J. It is insisted on motion for rehearing that the court below erred in refusing appellant’s requested instructions numbered 20 and 22, and that this court erroneously held that the same were covered by other instructions given. Request No. 20 was sufficiently covered by instructions numbered 8 and 24, given in the court’s charge. Instruction No. 22 is as follows: “I instruct you further that in order to justify the •killing of the said John R. Davis by the said Thomas L. Tiner, it is not essential that it appear to the jury that the danger was so urgent and pressing that the killing was necessary to save the life of the said Thomas L. Tiner, or to prevent his receiving great bodily harm; but should you find that the said Tiner honestly believed, without fault or carelessness on his part, that at the time the fatal shot was fired, he was in imminent danger of losing his life, or receiving great bodily injury at the hands of deceased, he should be justified and guilty of no offense. “And if, at the time deceased was killed, he was making an attack on the said Thomas L. Tiner, and the weapon used by him, and the manner of its use, were such as were reasonably calculated to produce death or serious bodily injury, then the law presumes that the deceased intended to murder the said Thomas L. Tiner, or to inflict apon him serious bodily injury.”  (6) The majority of the court is of opinion that the first part of said instruction is a correct statement of the law and was applicable to the case, and it was not covered by any of the instructions given, but the second paragraph thereof was argumentative and incorrect. Although the law presumes a person intends the necessary and natural consequences of his acts, and when death results as such consequence the presumption is that there was an intention to kill, hut there is no presumption of law of intention to -murder or that such killing would be murder as stated in said instruction.  (7) The requested instruction upon the whole being incorrect, no error was committed in the refusal to give it, and the motion for rehearing will be overruled. It is so ordered.